DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 23rd, 2022 has been entered. Claims 1, 4, 6-11, 14 and 16-26 are pending. Claims 1, 11 and 23 have been amended by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein et al, US 8110769 [Bodenstein] in view of Wesoloski et al, US 3727018 [Wesoloski].
Regarding claim 1, Bodenstein discloses (figs.3 and 11-14) a vacuum interrupter (1), comprising:
a first electrode assembly (31) that comprises a first electrode (14b);
a second electrode assembly (31) that comprises a second electrode (14a);
a sidewall (2, 3) having a longitudinal axis; and
a first trench structure (labeled in fig.11, below) formed in the first electrode assembly (31) as a circle, where the first trench structure (labeled in fig.11, below) has an opening that faces the second electrode assembly (31) in a direction that is parallel to the longitudinal axis, to trap an arc from running along an edge (29) of the first electrode assembly (31) during arcing, where the first electrode assembly (31) is a moveable electrode assembly.
Bodenstein fails to explicitly disclose a bellows shield that surrounds at least a portion of the first electrode.
Wesoloski discloses (fig.1) a vacuum interrupter (10) comprising a bellows shield (41) surrounding at least a portion of a first electrode (31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum interrupter of Bodenstein with the inclusion of the shield of Wesoloski, thereby providing a shielding structure that intercepts metallic particles, thus ensuring no deposit on surfaces that could form conductive paths within the interrupter.
	
    PNG
    media_image1.png
    303
    444
    media_image1.png
    Greyscale

Regarding claim 4, Bodenstein further discloses a first contact (30) that is connected to the first electrode assembly (31); and
a second contact (30) that is connected to the second electrode assembly (31) and positioned to face the first contact (30),
where the first trench structure (labeled in fig.11, above) is positioned radially around the first contact (30).
Regarding claim 9, Bodenstein further discloses a second trench structure (labeled in fig.11, above) formed in the second electrode assembly (31), where the second trench structure (labeled in fig.11, above) also has an opening that faces the first electrode assembly (31) in the direction that is parallel to the longitudinal axis.
Regarding claim 23, Bodenstein discloses (figs.3 and 11-14) a vacuum interrupter (1), comprising:
a first electrode assembly (31) that comprises a first electrode (14b);
a second electrode assembly (31) that comprises a second electrode (14a);
a sidewall (2, 3) having a longitudinal axis; and
a first trench structure (labeled in fig.11, above) formed as a circle in one the first electrode assembly (31) as a circle, where the first trench structure (labeled in fig.11, above) has an opening that faces the other of the first electrode assembly (31) and the second electrode assembly (31) in a direction that is parallel to the longitudinal axis, to trap an arc from running along an edge (29) of the one of the first electrode assembly (31) and the second electrode assembly (31) during arcing, where the first electrode assembly (31) is a moveable electrode assembly and the second electrode assembly (31) is fixed.
Bodenstein fails to explicitly disclose a bellows shield that surrounds at least a portion the first electrode.
Wesoloski discloses (fig.1) a vacuum interrupter (10) comprising a bellows shield (41) that surrounds at least a portion of a first electrode (31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum interrupter of Bodenstein with the inclusion of the shield of Wesoloski, thereby providing a shielding structure that intercepts metallic particles, thus ensuring no deposit on surfaces that could form conductive paths within the interrupter.
Regarding claim 26, Bodenstein further discloses, where the first trench structure (labeled in fig.11, above) formed in the first electrode assembly (31), and where a second trench structure(labeled in fig.11, above) is formed as a circle in the second electrode assembly (31).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein and Wesoloski further in view of Schulman, US 5929411.
Regarding claim 6, Bodenstein and Wesoloski fail to disclose wherein the first electrode assembly comprises a cathode.
Schulman discloses (fig.4) a first electrode assembly (50) comprises a cathode (51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric contacts of Bodenstein with the teaching of the contacts of Schulman, thereby providing a contact structure that has the ability to withstand high level of applied voltages and withstand transient recovery voltages in order to achieve interruption of the high current arcs.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein and Wesoloski and further in view of Kikuchi et al, US 6765167 [Kikuchil].
Regarding claim 7, Bodenstein and Wesoloski fail to disclose wherein each of the first contact and the second contact consist essentially of:
tungsten; or
a composite of tungsten-copper, tungsten-tungsten carbide-copper (W-WC-Cu), or tungsten- silver (W-Ag).
Kikuchi discloses (fig. 3) a vacuum interrupter where a first contact (1a) and a second contact (1b) consist essentially of tungsten or a composite of tungsten-copper or tungsten-silver (W-Ag) [col. 2, lines 59-64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric contacts of Bodenstein with the teaching of the contacts of Kikuchi, thereby providing the benefit of high breaking capacity, high dielectric strength and high welding resistance to electric arcs during breaking operations.
Regarding claim 8, Bodenstein and Wesoloski fail to disclose wherein each of the first contact and the second contact consist essentially of a material that has a high boiling point and high minimum arc current.
Kikuchi discloses (fig. 3) a vacuum interrupter where a contact (1a) and a second contact (1b) consist essentially of a material (tungsten) that has a high boiling point and high minimum arc current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric contacts of Bodenstein with the teaching of the contacts of
Kikuchi, thereby providing the benefit of high breaking capacity, high dielectric strength and high welding resistance to electric arcs during breaking operations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein and Wesoloski in view of Bestel, US 5387772.
Regarding claim 10, Bodenstein and Wesoloski fail to disclose wherein the vacuum interrupter does not include any shield positioned between a gap that is between the electrode assemblies and an interior wall of a vacuum envelope that holds the first and second electrode assemblies.
Bestel discloses (fig.1) a vacuum interrupter (10) does not include any shield positioned between a gap that is between electrode assemblies (62, 76) and an interior wall (14) of a vacuum envelope (12) that holds first and second electrode assemblies (62, 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the interior of Bodenstein with the teaching of the housing of Bestel, thereby providing a housing that does not require shielding, since the housing is manufactured from metal which is able to withstand the metallic vapor condenses from the contacts, without reducing the reliability of the interrupter.
Claims 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein and Wesoloski and further in view of Murano et al, US 4110806 [Murano].
Regarding claim 11, Bodenstein discloses (figs.3 and 11-14) a vacuum interrupter (1), comprising:
a first electrode assembly (31) that comprises a first electrode (14b);
a second electrode assembly (31) that comprises a second electrode (14a);
a sidewall (2, 3) having a longitudinal axis; and
a first trench structure (labeled in fig.11, above) formed in the first electrode assembly (31) as a circle, where the first trench structure (labeled in fig.11, above) has an opening that faces the second
electrode assembly (31) in a direction that is parallel to the longitudinal axis, to trap an arc from running along an edge (29) of the first electrode assembly (31) during arcing, where the first electrode assembly (31) is a moveable electrode assembly.
Bodenstein fails to explicitly disclose a bellows shield that surrounds at least a portion of the first electrode.
Wesoloski discloses (fig.1) a vacuum interrupter (10) comprising a bellows shield (41) that surrounds at least a portion of a first electrode (31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum interrupter of Bodenstein with the inclusion of the shield of Wesoloski, thereby providing a shielding structure that intercepts metallic particles, thus ensuring no deposit on surfaces that could form conductive paths within the interrupter.
Bodenstein and Wesoloski fail to disclose a hybrid direct current (DC) switch, comprising:
a DC interrupter; and a vacuum interrupter electrically connected in parallel with the DC interrupter.
Murano discloses (figs. 1-4) a hybrid direct current (DC) switch, comprising:
a DC interrupter (10); and a vacuum interrupter (20) electrically connected in parallel with the DC interrupter (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum interrupter of Bodenstein with the inclusion of the circuitry of Murano, thereby providing improved DC interrupting apparatus especially suitable for interrupting large direct currents.
Regarding claim 14, Bodenstein further discloses a first contact (30) that is connected to the first electrode assembly (31); and
a second contact (30) that is connected to the second electrode assembly (31) and positioned to face the first contact (30),
where the first trench structure (labeled in fig.11, above) is positioned radially around the first contact (30).
Regarding claim 19, Bodenstein further discloses a second trench structure (labeled in fig.11, above) formed in the second electrode assembly (31), where the second trench structure (labeled in fig.11, above) also has an opening that faces the first electrode assembly (31) in the direction that is parallel to the longitudinal axis.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein, Wesoloski and Murano and further in view of Schulman.
Regarding claim 16, Bodenstein, Wesoloski and Murano fail to disclose wherein the first electrode assembly comprises a cathode.
Schulman discloses (fig.4) a first electrode assembly (50) comprises a cathode (51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric contacts of Bodenstein with the teaching of the contacts of Schulman, thereby providing a contact structure that has the ability to withstand high level of applied voltages and withstand transient recovery voltages in order to achieve interruption of the high current arcs.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein, Wesoloski and Murano and further in view of Kikuchi.
Regarding claim 17, Bodenstein, Wesoloski fail to disclose wherein each of the first contact and the second contact consist essentially of:
tungsten; or
a composite of tungsten-copper, tungsten-tungsten carbide-copper (W-WC-Cu), or tungsten- silver (W-Ag).
Kikuchi discloses (fig. 3) a vacuum interrupter where a first contact (1a) and a second contact (1b) consist essentially of tungsten or a composite of tungsten-copper or tungsten-silver (W-Ag) [col. 2, lines 59-64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric contacts of Bodenstein with the teaching of the contacts of Kikuchi, thereby providing the benefit of high breaking capacity, high dielectric strength and high welding resistance to electric arcs during breaking operations.
Regarding claim 18, Bodenstein, Wesoloski and Murano fail to disclose wherein each of the first contact and the second contact consist essentially of a material that has a high boiling point and high minimum arc current.
Kikuchi discloses (fig. 3) a vacuum interrupter where a contact (1a) and a second contact (1b) consist essentially of a material (tungsten) that has a high boiling point and high minimum arc current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric contacts of Bodenstein with the teaching of the contacts of Kikuchi, thereby providing the benefit of high breaking capacity, high dielectric strength and high welding resistance to electric arcs during breaking operations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstein, Wesoloski and Murano and further in view of Bestel.
Regarding claim 20, Bodenstein, Wesoloski and Murano fail to disclose wherein the vacuum interrupter does not include any shield positioned between a gap that is between the electrode assemblies and an interior wall of a vacuum envelope that holds the first and second electrode assemblies.
Bestel discloses (fig.1) a vacuum interrupter (10) does not include any shield positioned between a gap that is between electrode assemblies (62, 76) and an interior wall (14) of a vacuum envelope (12) that holds first and second electrode assemblies (62, 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the enclosure of Bodenstein with the teaching of the housing of Bestel, thereby providing a housing that does not require shielding, since the housing is manufactured from metal which is able to withstand the metallic vapor condenses from the contacts, without reducing the reliability of the interrupter.
Allowable Subject Matter
Claims 21, 22 and 24, contain subject matter indicated as allowable in the previous Office Action.
Response to Arguments
Applicant's amendments and arguments filed August 23rd, 2022 were fully considered, but are not convincing. 
Applicant essentially argues that 7127259900.1Application No. 17/038,387Wesoloski fails to disclose, teach, or suggest that the first electrode assembly comprises "a bellows shield that surrounds the first electrode" (emphasis added). 
Examiner cannot concur with the Applicant because, given the broadest reasonable interpretation, Wesoloski clearly shows a bellows shield (41) surrounding at least a portion of a first electrode (31), and therefore satisfy the requirements of the claims. Furthermore, Examiner notes that Applicant’s disclosure considers “first electrode” as shaft/conductor (Fig.3; 304) and therefore shows the bellows shield (314) surrounding the actual “first electrode” in contrast to Applicant’s assertion.
Examiner would further point out that as shown in Fig.3, the first contact (302) is distinct from the first electrode (304) (see claim 4) and is not surrounded by the bellows shield (314). Therefore Wesoloski in combination with Bodenstein disclose the claimed limitations.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833